                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

MICHAEL G. VOGT, et al., individually            )
and on behalf of all others similarly            )
situated,                                        )
                                                 )
                     Plaintiffs,                 )
                                                 )
         v.                                      )         CASE NO.: 2:16-CV-04170 NKL
                                                 )
STATE FARM LIFE INSURANCE                        )
COMPANY,                                         )
                                                 )
                                                 )
                      Defendants.                )
                                                 )
                                                 )

  STATE FARM LIFE INSURANCE COMPANY’S NOTICE OF INTENT TO OPPOSE
                APPLICATION FOR WRIT OF EXECUTION

         Defendant State Farm Life Insurance Company hereby advises the Court that it intends to

oppose Plaintiff’s Application for a Writ of Execution (Doc. 448) filed on December 23, 2020.

Absent any orders to the contrary, pursuant to Local Rule 7.0(c)(2), the deadline for the opposition

is fourteen days from today (January 6, 2021).

                                              Respectfully submitted,

                                              STINSON LLP


                                              By:    /s/Jeremy A. Root
                                                     Jeremy A. Root, MO Bar # 59451
                                                     230 W. McCarty Street
                                                     Jefferson City, Missouri 65101
                                                     (573) 636-6263 (Telephone)
                                                     (573) 636-6231 (Facsimile)
                                                     jeremy.root@stinson.com
                                                     Attorney for Defendant
                                                     State Farm Life Insurance Company

                                                     Todd A. Noteboom (pro hac vice)
                                                     William L. Greene (pro hac vice)


CORE/2063187.0039/163944034.1
           Case 2:16-cv-04170-NKL Document 450 Filed 12/23/20 Page 1 of 2
                                                      50 South Sixth St., Suite 2600
                                                      Minneapolis, MN 55402
                                                      (612) 335-1500 (Telephone)
                                                      todd.noteboom@stinson.com
                                                      william.greene@stinson.com

                                                      Attorneys for Defendant
                                                      State Farm Life Insurance Company

                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served by the court’s ECF filing service

on the 23rd day of December, 2020, which will notify all parties of record.



                                               /s/ Jeremy A. Root




                                                  2
CORE/2063187.0039/163944034.1
           Case 2:16-cv-04170-NKL Document 450 Filed 12/23/20 Page 2 of 2
